Citation Nr: 0532862	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  95-29 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for a chronic back 
disability, diagnosed as spinal stenosis secondary to 
multilevel hypertrophic spondylosis with foraminal 
encroachment.  


REPRESENTATION

Appellant represented by:	Francis M. Jackson, P.A.


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran had active service in the United States Army from 
January 1943 to February 1946.

This matter is on appeal to the Board from a June 1995 rating 
decision by the RO, which determined that the veteran had not 
submitted new and material evidence to reopen the claim of 
entitlement to service connection for residuals of a back 
injury.  In May 1997, the Board determined that the veteran 
had submitted new and material evidence to warrant reopening 
his claim for a back disability, and remanded the claim.  

In a decision dated in February 2000 the Board denied the 
veteran's claim of entitlement to service connection for 
residuals of a back injury.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims.  In a December 2000 order, the Court granted the 
parties' Joint Motion to vacate and remand the Board's 
February 2000, decision.  Pursuant to the actions requested 
in the Joint Motion, the issue was remanded to the Board for 
additional development and readjudication consistent with the 
directives contained therein.

In a decision dated in September 2002, the Board denied the 
veteran's claim of entitlement to service connection for 
residuals of a back injury.  The veteran again appealed the 
Board's decision to the Court.  In a May 2003 order, the 
Court granted the parties' Joint Motion to vacate and remand 
the Board's September 2002 decision.  Pursuant to the actions 
requested in the Joint Motion, the issue was again remanded 
to the Board.

In March 2004, the Board continued to deny the veteran's 
claim of entitlement to service connection for residuals of a 
back injury.  The veteran appealed to the Court a third time 
and, pursuant to a Joint Motion to Remand submitted in July 
2005, the Court issued an order that vacated and remanded the 
Board's March 2004 decision for additional development and 
readjudication consistent with the directives contained 
therein.  

In August 2005, the veteran submitted additional evidence 
directly to the Board without a signed waiver of initial 
consideration by the agency of original jurisdiction(AOJ).  
The evidence received consists of a lay statement from an 
individual who presumably served with the veteran, and 
recalled his injury and during service.  Although not 
accompanied by a specific written waiver of RO jurisdiction, 
the Board finds that a remand for RO consideration in the 
first instance is not warranted.  The Board notes that we 
have no reason to doubt the veteran's assertion that he fell 
from a truck on the island of Saipan in 1945, or, indeed, 
that he did sustain an injury to his back as a result of that 
fall.  Therefore, the additional evidence received is 
essentially duplicative of material already in the record, 
and there is no need to generate yet more delay by remanding 
the case to the RO for initial consideration of the recently 
received evidence.


FINDING OF FACT

The veteran's back injury in service were acute and 
transitory, and a continuing disability was not then present.  
He has not presented competent medical evidence of a nexus 
between his currently diagnosed spinal disability and his 
active military service.  


CONCLUSION OF LAW

The veteran's chronic back disability, diagnosed as spinal 
stenosis secondary to multilevel hypertrophic spondylosis 
with foraminal encroachment, was not incurred in or 
aggravated by active military service, nor may it be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, this was not done.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.

In the case at hand, the initial adjudication took place in 
1995, five years before enactment of the VCAA.  The veteran 
was advised of the applicable law and regulations in the May 
1997 Board Remand and the supplemental statements of the case 
issued in January 2000, February 2002, December 2003.  By way 
of these documents, the veteran was informed of the evidence 
needed to support his claim for service connection.  Thus, 
these documents provided notice of the laws and regulations, 
the cumulative evidence already of record, and the reasons 
and bases for the determination made regarding the claim, 
which the Board construes as reasonably informing him of the 
information and evidence not of record that is necessary to 
substantiate his claim.

By letters dated in January 2002 and December 2003, the RO 
advised the veteran of the criteria for establishing his 
claim, the types of evidence necessary to prove his claim, 
the information necessary for VA to assist his in developing 
his claim, and the evidence that the RO had received.  The 
veteran was notified of which portion of that evidence he was 
responsible for sending to VA and which portion of that 
evidence VA would attempt to obtain on his behalf.  The 
letters suggested that he submit any evidence in his 
possession.  The letters also informed the veteran that at 
his option, the RO would obtain any non-Federal private 
treatment records he identified as related to his claim.  
Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
All the above notice documents must be read in the context of 
prior, relatively contemporaneous communications from the RO.  
See Mayfield, at 125.  Thus, the contents of these letters 
complied with the requirements of 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2005).

As concerns the duty to assist, the RO obtained the treatment 
records identified by the veteran as relevant to his claim 
and arranged for appropriate examination.  The Board finds 
that all necessary development has been accomplished.  In 
this context, his service medical records, VA outpatient 
treatment records, private treatment records identified by 
the veteran as relevant to his claim, and the November 1999 
VA examination report, have been obtained and associated with 
the claims file.  The veteran does not assert that there is 
additional evidence to be obtained or that there is a request 
for assistance that has not been acted on.  All records 
obtained or generated have been associated with the claim 
file.  The Board finds that the RO has complied with the duty 
to assist the veteran with the development of his claim.  
38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2005).

Accordingly, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  In fact, the Court has stated, "The VCAA 
is a reason to remand many, many claims, but it is not an 
excuse to remand all claims."  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001) (en banc).

II.  Law and Regulations

In general, in order to establish service connection for a 
claimed disability the facts must demonstrate that a disease 
or injury resulting in current disability was incurred in 
active military service or, if pre-existing active service, 
was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2005).  Where there is a chronic 
disease shown as such in service or within the presumptive 
period under 38 C.F.R. § 3.307 so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  

The Court has established rules for the granting of claims 
based upon the chronicity and continuity of symptomatology 
provisions of 38 C.F.R. § 3.303(b).  The Court has ruled that 
the chronicity provision of section 3.303(b) is applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be granted or reopened on the basis of 
section 3.303(b) if the condition is observed during service 
or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that post-service 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 493 
(1997).  The rules concerning chronicity and continuity of 
symptomatology, however, still require "medical expertise " 
to relate the veteran's present disability to his or her 
post-service symptoms.  Savage, 10 Vet. App. at 497-98.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Establishing 
direct service connection for a disability that was not 
clearly present in service requires the existence of a 
current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).


III.  Factual Background

Service medical records include an entrance medical 
examination report dated in January 1943, in which the only 
defect noted was related to vision in the veteran's left eye.  
Clinical records reported during his active service period do 
not show any complaint, treatment, or diagnosis of a back 
disability.  On examination at discharge in February 1946, no 
complaints or findings were reported as to any service-
incurred injury, and no back defect was noted.

An Army information extract received in July 1955 shows that 
the veteran had landed on Saipan with his unit in February 
1945; it also shows that he received medical treatment of an 
unidentified nature in March 1945.  

The first documented medical treatment for back pain did not 
occur until after the veteran moved to Maine and began to 
work on a farm.  He was diagnosed with a herniated disc at 
L5-S1 by a chiropractor, and there is a question as to 
whether the veteran was treated beginning in May 1947 or May 
1949.  In any event, the chiropractor did not relate the 
veteran's herniated disc to service, nor did subsequent 
doctors and chiropractors who treated the veteran during the 
1950's.  

Following a treatment report dated in September 1958, the 
medical evidence reflects that the veteran was next treated 
in June 1992 at Calais Regional Hospital, for sciatica of the 
left leg and hip.  There was not a medical finding indicative 
of a herniated disc at that time, nor has there been since 
then.  Furthermore, the first documented medical evidence of 
arthritic changes in the veteran's lumbar spine was in 1992, 
46 years following his separation from active service.

The veteran submitted a statement from a private orthopedist.  
The physician reported that he had interviewed the veteran 
and had reviewed his medical records that were on file at the 
VARO in Togus, ME.  The physician noted that the veteran had 
given a history of falling off the top of a truck onto hard 
coral in a ditch, following which he sustained a laceration 
of the hand and trauma to his low back.  He indicated that 
"obviously" the veteran had sustained some soft tissue 
injuries to his hip and lower trunk/back.  The physician 
reported that the veteran had not received treatment during 
service, nor had the injuries been acknowledged at discharge.  
The veteran's subsequent work history was noted, and the 
physician indicated that the veteran had not reported 
incurring any traumatic injury to his back while farming, or 
at any other time, which would give rise to low back 
problems.  He also noted that the veteran had been 
consistently treated for back problems during the 1950's and 
1960's, and he further reported the veteran's medical history 
in the 1990's.  The examiner referred to an August 1993 CT 
scan of the lumbar spine which showed multifactor spinal 
stenosis at L4-L5 with encroachment.  

The physician asserted that, in his medical opinion, as an 
orthopedic surgeon who often treated and operated on persons 
with back problems, the veteran's current back condition was 
"the same as it was at the time of his discharge from the 
service."  Furthermore, he stated that it was at least as 
likely as not the result of his fall in service.  This was 
the case despite the absence of any record of X-rays or 
hospitalization in service, given the veteran's apparent 
credibility and the fact that he did not have a history of 
any other injury to his back.

The RO also received medical records from a private 
chiropractor dated in June and July 1992.  These records 
noted the veteran's treatment for back and left hip pain.  
The chiropractor noted that the veteran had suffered an 
accident 40 years previously, and had visited chiropractors 
over the years.

In May 1999, the RO received an additional statement from his 
private orthopedist, which noted that the veteran's arthritis 
in his hip and back were consistent with a fall from an Army 
truck on Saipan during World War II.  He also indicated that 
there was no other explanation available as to why arthritis 
would have developed in the veteran's back.  

In November 1999, the veteran was examined by VA.  He 
reported his medical history, including his fall from an Army 
truck while on Saipan, and subsequent treatment for his back, 
left hand, and left hip over the ensuing years.  The 
physician noted the reports of treatment from various medical 
records in the veteran's claims file.  The veteran complained 
of pain and stiffness in his low back most of the time, and a 
temporary loss of strength in his legs when walking or 
bending down.  He denied any numbness in his legs.  On 
clinical evaluation, there was some discomfort in the 
veteran's back when he lifted his left leg, and there was 
motor deficit in the lower extremities.  After reviewing the 
radiographic evidence of record, the physician diagnosed 
spinal stenosis secondary to multilevel hypertrophic 
spondylosis, with foraminal encroachment.

In commenting on the etiology of the claimed disability, the 
VA physician noted that no connection could be established 
between the veteran's current back disorder and his military 
service.  He further opined that the changes to the lumbar 
spine were diffuse, and not caused by a single accident. 

In September 2001, the veteran was referred to a private 
physician by his attorney.  It noted that the veteran 
reported a history of falling from a truck in service and 
landing on his left hip, back, and left hand.  He further 
reported that there was immediate pain in his hip and back, 
and indicated difficulty bearing weight.  The veteran showed 
the physician a picture of himself "bearing all his weight 
on his right leg and his left foot slightly turned inwards 
and not bearing any weight."  He told the doctor that after 
service he had continued to have back pain but that it did 
not bother him much until he returned to Maine and began 
farming.  According to the veteran, "he would go to bend 
over to pick up something, on the ground, and would get 
sudden pain in his back and fall to his knees."  

The physician noted the results of an examination in 1955, 
and then opined as follows:

The VA surgeon considered that his multiple levels of 
spinal stenosis are not consistent with an injury that 
remote.  However, it is well known that injury to a 
single disc can be associated, over the years, with 
degenerative changes and spinal stenosis of other 
levels.  The history is very specific.  He fell, he had 
back and hip pain, and he had difficulty with his back 
and his hip continually, there after.  I think that 
strong case can be made that these two injuries are 
related to the original fall.  

In January 2002, the VA physician issued an addendum to the 
report of his November 1999 examination of the veteran.  He 
indicated that he had reviewed the veteran's file prior to 
the November 1999 examination.  He also noted that he 
reviewed the claims folder again, including the September 
2001 private opinion.  In conclusion, the VA physician stated 
that reviewing the matter for a second time "does not cause 
me to reverse or alter my impressions."  

IV.  Analysis

The veteran contends that his current back condition is due 
to a motor vehicle accident that occurred in Saipan during 
service during World War II, in which a truck on which he was 
a passenger slid into a ditch, throwing him off onto his back 
and left hand.  

The Board notes that there is no reason to doubt the 
veteran's assertion that he fell from a truck on the island 
of Saipan in 1945, or, indeed, that he did sustain an injury 
to his back as a result of that fall.  However it can only be 
concluded that such injury was acute and transitory, given 
that the service medical records note no complaints of any of 
the symptoms that the veteran now reports, or any description 
of the type of injury that the veteran now details.  In 
addition, there was no reference to a spine disability at the 
time of his 1946 service separation examination.  Instead, a 
clinical evaluation of his musculoskeletal system was normal.  
Given the opportunity to identify any history or symptoms 
associated with in-service injuries, the veteran reported no 
pertinent complaints at that time.  

The earliest recorded medical history places the presence of 
back complaints in 1955, nine years after the veteran's 
separation from active service in 1946.  That is, there is no 
competent evidence of continuing or chronic back disability 
in the years following service.  Other evidence of record 
contains a clinical reference to symptoms in 1949.  Even this 
date leaves a significant gap between service and the initial 
confirmation of a back disability, with no clinical support 
for acute or inferred manifestations or continued symptoms.  
As such, chronicity and continuity of symptomatology is not 
established.  38 C.F.R. § 3.303(b) (2005); Savage, at 498.  

However, there is some disagreement between the examining 
physicians as to whether the veteran's back disorder is 
related to his service.  The Board has considered the private 
examination reports which suggest the possibility that the 
back disorder is related to service.  The 1999 VA examination 
report contradicts that positive evidence.  Therefore, these 
opinions must thus be assessed by the Board to determine 
their relative probative value. 

Upon careful consideration of the conflicting evidence in 
this case, the opinion of the examiner who performed the 1999 
VA examination is the most persuasive, as it was clearly 
based on a review of the entire claims folder, including 
service medical records and post-service medical and lay 
evidence, and provided a detailed explanation and rationale 
for the opinion offered.  

The Board has also given careful consideration to the opinion 
of the private orthopedist as to the nature and etiology of 
the veteran's arthritic changes in his lumbar spine.  We are 
cognizant that his medical conclusion was based upon the 
veteran's history, and, as he reported, the lack of any other 
explanation available as to why arthritis would have 
developed in the veteran's back.  In addition, the Board has 
considered the 2001 opinion from the private physician, whose 
conclusions were based upon the veteran's reported history 
and a photograph taken of him in service "bearing all his 
weight on his right leg and his left foot slightly turned 
inwards and not bearing any weight."  

In the present case, neither private physician indicated 
complete review of the veteran's entire claims folder, and 
neither addressed the lack of complaints or clinical findings 
during service.  The Board notes that the veteran's 
representative submitted an affidavit in December 2003 in 
which he indicated that he provided the veteran's "complete 
service medical records" to the 2001 private physician prior 
to his evaluation of the veteran.  However, a review of the 
veteran's service medical records alone, without the benefit 
of the additional, post-service evidence currently of record, 
would leave the physician with an incomplete picture of the 
matter at hand, particularly since, in this case, the veteran 
is attempting to relate present disability to military 
service which ended almost 60 years ago.

The Court has indicated that the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  "Evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute 'competent 
medical evidence' . . . ."  Leshore v. Brown, 8 Vet. App. 
406, 409 (1995); see Swann v. Brown, 5 Vet. App. 229, 233 
(1993).  

Inasmuch as the VA physician reviewed the veteran's complete 
claims file (not just his service medical records), he was 
able to fully consider and comment upon all the evidence 
currently of record in expressing his opinion as to the 
etiology of the veteran's back disability.  Neither private 
physician has indicated that review of the veteran's claims 
file in its entirety was undertaken, nor do their comments 
reflect knowledge of the entire history since 1946.  

Therefore after weighing all the evidence, the Board adopts 
the VA examiner's conclusions, and, in light of the other 
evidence of record, the opinion is sufficient to satisfy the 
statutory requirements of producing an adequate statement of 
reasons and bases where the expert has fairly considered 
material evidence which appears to support the veteran's 
position.  Wray v. Brown, 7 Vet.App. 488, at 492-93 (1995).

The Board has also considered the supportive statements of 
the veteran's family and friends (to include the recently 
submitted buddy statement), as well as his own contentions 
regarding his back disorder.  Although each of the statements 
reflects knowledge of an injury in service, there is no 
consistency regarding how long after service the veteran 
began to complain of back pain.  The veteran's mother stated 
that his back did not begin bothering him until after he 
began working on the family farm.  The veteran's brother 
indicated he had no knowledge of the veteran's back pain 
until 1948, two years after service.  Other friends and 
family stated that the veteran's pain had been continuous 
from the time of discharge.  

It is now well established that a layperson is not qualified 
to render medical opinions regarding the etiology of 
disorders and disabilities.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).  See also Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  In other words, although the 
veteran's friends, family, and service comrade can offer 
statements as to his symptoms, they are not qualified to 
render diagnoses or opine as to the etiology of any diseases 
or disorders.  To that extent, their opinions are entitled to 
relatively low weight as to medical issues.

The Board again emphasizes that we do not doubt the veteran's 
account of his injury during service, and we have the highest 
regard for his honorable service in defense of the Nation 
during World War II.  However, the preponderance of the 
evidence is against the claim that his in-service injury 
resulted in his present disability, and there is no 
reasonable doubt to be resolved in his favor.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102.


ORDER

Service connection for a chronic back disability, diagnosed 
as spinal stenosis secondary to multilevel hypertrophic 
spondylosis with foraminal encroachment, is denied.  




_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


